SMITH, P. J.
— This is a suit on a note for $27.50. It has been here twice before — 84 Mo. App. 140; 90 Mo. App. 403. While the evidence brought before us by the present appeal is perhaps fuller than that brought before us by either of the others, it is very much to the same general effect. This trial, like the others, was to a jury and resulted in a judgment for defendant; and plaintiff appealed.
The evidence was ample to send the case to the jury so that the trial court did not err in that regard. No ruling was made during the progress of the trial in respect to the admission of evidence that was hurtful to plaintiff on the merits, or that calls for a reversal of the judgment.
*338The only two issues in the ease related to the consideration of the note and the domicile of the defendant. The court gave a number of elaborate instructions which fully covered these issues and fairly submitted the whole case to the consideration of the jury. They seem to have been drawn on both sides of the case with commendable care and as applicable to the case were undoubtedly correct expressions of the law.
Much money has been expended for cost in the prosecution and defense of the case and much more doubtless will be expended if it be allowed to proceed further.
Every principle of law applicable to the case about which there could have been any reasonable doubt was determined on the former appeals so that outside of mere feeling there can be little or nothing left. As far as we can discover the ease was exceptionally well tried.
It seems to us that a proper regard for the principles of the maxim, “interest reipublicae ut sit finis litium,” requires that the judgment be affirmed; and accordingly it is so ordered.
All concur.